J-A29021-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JARRETT ALVIN KINLEY                       :
                                               :
                       Appellant               :    No. 1753 MDA 2019


     Appeal from the Judgment of Sentence Entered September 18, 2019,
          in the Court of Common Pleas of Northumberland County,
             Criminal Division at No(s): CP-49-CR-0000801-2016



BEFORE: DUBOW, KUNSELMAN, and COLINS,* JJ.

MEMORANDUM BY KUNSELMAN, J.:                              FILED MARCH 16, 2021

       Jarrett Alvin Kinley appeals from the judgment of sentence imposed

after a jury convicted him of multiple sex offenses.               We affirm Kinley’s

convictions,    but   vacate    his   judgment     of   sentence   and   remand   for

resentencing.

       The pertinent facts and procedural history, as gleaned from our review

of the certified record, are as follows: By criminal information filed July 12,

2016, the Commonwealth charged Kinley with various sex offenses he

committed against his daughter (“the complainant”) over a nine-year period.1
____________________________________________


1 Specifically, Kinley was charged with: Count 1, rape-forcible compulsion;
Count 2-rape of a child; Count 3, involuntary deviate sexual intercourse
(“IDSI”)-forcible compulsion; Count 4, IDSI-person less than 16 and person
is four or more years older; Count 5, incest of a minor-person less than 13;


*Retired Senior Judge assigned to the Superior Court.
J-A29021-20



       Prior to trial, the Commonwealth filed a motion in limine to prohibit

defense counsel from admitting at trial handwritten pages from journals the

complainant kept during the time in question. The Commonwealth claimed

the entries either violated the Rape Shield Law, 18 Pa.C.S.A. section 3104, or

were otherwise not relevant pursuant to Pa.R.E. 401. See Motion, 1/24/17,

at 2. The trial court held an in camera review of the journal entries and heard

argument from the parties on February 6, 2017.2 By order entered the next

day, the trial court granted the Commonwealth’s motion in part. The court

found “that the journals were not relevant, however, they may be referred to

as being kept by the [complainant] and the fact that they contain nothing

about the alleged criminal incidents involving [Kinley].” Order, 2/7/17, at 1.

       Several weeks later, the Commonwealth filed another motion in limine,

seeking permission to introduce at trial a video and statements made by Kinley

during a polygraph examination that Kinley took at the request of a bail

bondsman.        Although the trial court initially denied this request, the

Commonwealth filed a motion to reconsider. On January 4, 2018, the trial

court held an evidentiary hearing on the motion at which the Commonwealth

____________________________________________


and Count 6, indecent assault-person less than 13.      18 Pa.C.S.A. §§
3121(a)(1), 3121(c), 3123(a)(1), 3123(a)(7), 4302(b)(1), and 3126(a)(7),
respectively.

2Because the journals were never admitted at trial, they do not appear in the
certified record. Nevertheless, the trial court found that the disputed entries
concerned a fantasy relationship the complainant, who was then 15, was
having with a 20-year old man.


                                           -2-
J-A29021-20



presented the testimony of Ken Davis, a retired state trooper who conducted

the polygraph examination. At the conclusion of the hearing, the trial court

granted the Commonwealth’s motion with the limitation that “the term

polygraph not be used at any time during the pendency of the trial.” N.T.,

1/4/18, at 22.

      Kinley’s jury trial commenced on May 8, 2018, but shortly ended in a

mistrial.   In her opening statement, defense counsel indicated that the

complainant only made her allegations after Kinley tried to stop her from

dating a twenty-year-old man. N.T., 5/8/18, at 16-17. The Commonwealth

objected that the statement violated the Rape Shield Law, and the trial court

agreed.

      Kinley’s second jury trial began on February 5, 2019. As its first witness,

the Commonwealth called the complainant, who was then nineteen and had a

child of her own. When asked about Kinley, complainant testified that she

“was raped for seven years of [her] life and molested for nine years.” N.T.,

2/5/19, at 21. The complainant then described in detail how Kinley’s first

actions started shortly after her younger brother was born, and progressed to

oral, anal and vaginal intercourse up until she reached the age of sixteen.

      On cross-examination, the complainant acknowledged that she told

Dennis Kibler about the abuse. When asked about her relationship to Dennis,

the complainant testified that they never dated, but she described him as “a

friend of mine. Somebody I could talk to whenever I was scared or alone.”

Id. at 37. Upon further inquiry, the complainant agreed with defense counsel

                                      -3-
J-A29021-20



that Kinley did not want her to have a relationship with Dennis. See id. at

54.   She was not to see him, and to have no communication with him

whatsoever. Id.

      Referring to her journal, the complainant acknowledged that she

dedicated the book to Dennis. According to the complainant, she “never spoke

to Dennis, so that was my only way of having any communication to what I

perceived to possibly be the outside world one day. . . . I was told not to

speak with him, and I know if I did I would be in some major trouble. I could

not get in trouble for something that was just written down and never handed

to him.” Id. at 54-55.

      After further cross-examination, the complainant admitted that she did

see Dennis at church on occasion and spoke with him. Id. at 55. She denied,

however, that she communicated with Dennis on Facebook by using her

Nintendo device. The complainant acknowledged that Kinley broke the device

so she could not use it anymore. Id.

      In addition to the complainant, the Commonwealth called four

witnesses: a forensic interviewer employed by the Child Advocacy Center,

who interviewed the complainant; an expert in the field of child abuse

pediatrics,   who   testified   regarding   his   physical   examination   of   the

complainant; Mr. Davis, as a fact witness; and a state trooper, who

interviewed both the complainant and her mother shortly after the last

incident.




                                       -4-
J-A29021-20


       In his defense, Kinley presented testimony from four witnesses:            his

brother-in-law; the complainant’s cousin; his wife, who is also the

complainant’s mother; and a nurse practitioner, who testified regarding

Kinley’s   history    of   erectile   dysfunction   and   low   testosterone   levels.

Additionally, Kinley testified on his own behalf to deny all of the allegations.

       The jury convicted Kinley on all charges. On September 18, 2019, the

trial court sentenced him to an aggregate sentence of 30 to 60 years of

imprisonment, and a consecutive 3 year probationary term.              Kinley filed a

timely post-sentence motion, which the trial court denied.3             This appeal

followed. Both Kinley and the trial court have complied with Pa.R.A.P. 1925.

       Kinley raises the following four issues on appeal:

           I.     Were the circumstances surrounding [Kinley’s]
                  polygraph so tainted that to admit the inculpatory
                  statements he made to the examiner denied him a fair
                  trial, and to deny a new trial was error?

           II.    Did the prosecutor’s failure to correct the polygraph
                  examiner’s trial testimony—which asserted [Kinley]
                  paid for his services—perpetuate a false narrative
                  surrounding    the    circumstances    of   [Kinley’s]
                  inculpatory statements, such that he was denied due
                  process, and it was error to deny a new trial related
                  thereto?

           III.   Did the trial court misapply the Rape Shield Law by
                  prohibiting [Kinley] from eliciting evidence that [the
                  complainant] was in a relationship with an older male
____________________________________________


3 Previously, Kinley filed a post-conviction motion for extraordinary relief
pursuant to Pa.R.Crim.P. 704(B), which the trial court denied. In his post-
sentence motion, Kinley repeated the claims he raised in the earlier motion
and requested reconsideration of his sentence.


                                           -5-
J-A29021-20


                 that he disapproved of, thereby restricting or denying
                 his Confrontation rights and undermining his defense
                 narrative?

           IV.   Did the trial court err or otherwise abuse its discretion
                 when imposing sentence where—

                 A. The consecutive three-year period of probation to
                    follow the 10 to 20 year sentence at Count 1, Rape-
                    Forcible compulsion, was an illegal sentence;

                 B. The 20-40 year sentence imposed at Count 2, rape
                    of a child, was evidently informed by an
                    unconstitutional mandatory minimum found at 42
                    Pa.C.S. § 9718(a)(3);

                 C. The sentences imposed at Counts 1, 3, and 4, were
                    outside the aggravated ranges of the sentencing
                    guidelines and the trial court did not adequately set
                    forth its reasons on the record, therefore; [and]

                 D. The sentence overall was far from individualized in
                    that what the trial court did articulate on the record
                    focused exclusively on the nature of the crime and
                    made no mention of [Kinley’s] personal
                    characteristics or attributes[.]

Kinley’s Brief at 5-6.4 We will address these issues in the order presented.

        In his first issue, Kinley challenges the admission of statements he made

during a polygraph examination. Our standard of review is well settled:

           Questions regarding the admission of evidence are left to
           the sound discretion of the trial court, and we, as an
           appellate court, will not disturb the trial court’s rulings
           regarding the admissibility of evidence absent an abuse of
           that discretion. An abuse of discretion is more than a mere
           error of judgment; rather, an abuse of discretion will be
           found when the law is overridden or misapplied, or the
           judgment exercised is manifestly unreasonable, or the

____________________________________________


4   We have reordered Kinley’s sentencing claims for ease of disposition.


                                           -6-
J-A29021-20


         result of partiality, prejudice, bias, or ill-will, as shown by
         the evidence of record.

Commonwealth v. Pukowsky, 147 A.3d 1229, 1233 (Pa. Super. 2016).

Summarizing this claim, Kinley asserts that “a new trial was due in the

‘interests of justice’” because “the jury heard [his] inculpatory statements

made under false pretenses, in the course of an involuntary polygraph, where

his will was overborne[.]” Kinley’s Brief at 32.

      The trial court found no merit to this claim. The court explained:

            The [trial court] will, however, address the polygraph
         examiner’s testimony and why it was allowed during
         [Kinley’s] trial. A hearing was held on July 24, 2017, on a
         Motion filed by the Commonwealth to use the testimony of
         the polygraph examiner during [Kinley’s] trial. Defense
         counsel opposed the testimony by the polygraph examiner
         on the grounds that the polygraph was a requirement of the
         bail bondsman. Furthermore, [Kinley] maintains that he
         was informed by the examiner that [he] was assured that
         any statements he made would not be divulged to anyone
         else.

            The Commonwealth wanted the testimony admitted due
         to certain admissions that [Kinley] made that were
         inculpatory and at odds with other claims [Kinley] had
         made. It is important to note that the polygraph was
         not administered at the request of the Commonwealth
         but at the request of the bail bondsman chosen by
         [Kinley]. Ultimately, the [trial court] allowed the examiner
         to testify as long as no mention was made regarding a
         polygraph examination or that the interviewer was a
         polygraph examiner.

            The Polygraph examiner, Mr. Ken Davis, did in fact testify
         at trial. The examiner never referred to himself as a
         polygraph examiner nor was there any mention of a
         polygraph or results of a polygraph examination in front of
         the jury. His testimony was limited to the admissions
         [Kinley] made during the examination.


                                      -7-
J-A29021-20



Trial Court Opinion 1/13/20, at 3 (unnumbered) (emphasis added).

       Our review of Mr. Davis’ trial testimony supports the trial court’s

conclusions. Although the trial court did not directly address Kinley’s claim

that the polygraph examination was tainted and his statements involuntary,

we note that similar allegations were raised by prior counsel at the July 24,

2017 evidentiary hearing.            Given the court’s decision to grant the

Commonwealth’s motion, it is clear that the trial court found no basis to

exclude Kinley’s statements and rejected Kinley’s claim that his statements

were involuntary.5 Although Kinley’s believes that the entire interview was

suspect, see Kinley’s Brief at 40-44, the record shows that Mr. Davis was not

acting as an agent for the Commonwealth. Moreover, Kinley voluntarily chose

this bail bondsman and agreed to submit to the polygraph exam instead of

seeking a different bondsman who may not have required it.

       Additionally, on cross-examination by defense counsel, Mr. Davis

acknowledged that he interviewed Kinley for almost three hours, and then

talked with him for another hour afterwards. During that time, Mr. Davis told

Kinley “that [he] didn’t believe him, that he needed to tell [me] something

happened[.]” N.T., 2/5/19, at 95. Defense counsel asked Mr. Davis whether

he told Kinley, “Just tell me something happened and you can leave.” Id. at

97-98. Mr. Davis replied, “He hired me. He could leave any time he wanted
____________________________________________


5 In addition, we note that, at the evidentiary hearing Mr. Davis denied
contacting the Commonwealth or a state trooper in regard to the polygraph
examination. See N.T., 1/4/18, at 13.


                                           -8-
J-A29021-20



to.” Id. at 98. Defense counsel then moved on to revisit the circumstances

surrounding his post-interview discussions with Kinley, and Mr. Davis admitted

that he suggested to Kinley that certain acts occurred, and Kinley responded,

“Well, okay.     Sure.”   Id. at 99.   Thus, the jury heard the circumstances

surrounding Kinley’s statements and could weigh them accordingly. Kinley’s

first issue fails.

       Kinley’s second issue relates to Mr. Davis’ cross-examination testimony

that Kinley hired him. Kinley claims that he was denied due process by the

prosecutor’s failure to correct “a false narrative” that Kinley “hired” Mr. Davis.

       The trial court found no merit to this claim. As it explained:

             There is nothing in the record which shows that anyone
          other than [Kinley] and/or his attorney paid for the
          examination. There is certainly no indication that the
          examination was at the behest of or paid for by the
          Commonwealth.       If the defense believed there was a
          mistake in the examiner’s testimony as to who paid for his
          services, [the trial court] believes it was incumbent upon
          the defense to correct the “false narrative.”

Trial Court Opinion, 1/13/20, at 4 (unnumbered).        We agree.    Despite his

claim to the contrary, Mr. Davis did not present “false” testimony as he or his

father hired the bail bondsman who then hired Mr. Davis to conduct the

polygraph examination.

       Moreover, in arguing that the Commonwealth was obligated to correct

this “false narrative”—or more precisely clarify Mr. Davis’ answer—Kinley cites

to case law and American Bar Association standards that involve situations

where the Commonwealth permitted “false” testimony introduced by the

                                       -9-
J-A29021-20



prosecution to go uncorrected. See Kinley’s Brief at 58-59 (citing Napue v.

Illinois, 360 U.S 264, 269-70 (1959); ABA Standards of Criminal Justice

Relating to Prosecution Function, Standard 3-6.6(c)).

      Also, Kinley’s concern that defense counsel’s further questioning of Mr.

Davis as to who hired him “would’ve only opened up a Pandora’s box of other

questions,” does not establish a basis for relief. Kinley’s Brief at 60. This is

especially true, given Kinley’s own direct testimony in which he claimed Mr.

Davis pressured him into making the statements introduced by the

Commonwealth. See N.T., 2/6/19, at 229-230; at 231 (testifying Mr. Davis

“told me I had to tell him something before I got to leave”). Kinley put the

circumstances of the interview at issue. The Commonwealth was then free to

rebut Kinley’s claim and clarify this testimony.

      Finally, Kinley cites no case authority for his assertion that “so long as

this was evidence that the Commonwealth wanted, it had the obligation to

ensure that its evidence was accurate and comported with the truth.”        Id.

Although the Commonwealth introduced Mr. Davis’ testimony regarding

inculpatory statements Kinley made to him, during presentation of that

testimony the Commonwealth never introduced any evidence of Mr. Davis’

employer.   Rather, Mr. Davis gave that information during cross-examination

by defense counsel. As such, defense counsel could have corrected the “false

narrative,” if necessary. Kinley’s second issue fails.

      In his third issue, Kinley asserts that, due to the trial court’s

misapplication of the Rape Shield Law, the jury was wrongfully deprived of

                                     - 10 -
J-A29021-20



hearing his defense narrative that the complainant’s charges against him were

in retaliation for his prohibiting the complainant’s relationship with an “older

male.” Kinley’s Brief at 32.

      Although Kinley discusses case law regarding the protections and scope

of the Rape Shield Law, we need not decide whether the trial court misapplied

the statute in this case.    Despite the trial court’s ruling on this issue, our

review of the trial transcript reveals that defense counsel repeatedly presented

evidence that this “prohibited relationship” caused the complainant to make

her allegations.

      As detailed above, defense counsel cross-examined the complainant

regarding “Dennis.” In addition, the complainant’s mother testified that Kinley

told her he smashed the complainant’s Nintendo “because she was talking to

some gentleman on the [device] that she was not allowed to be talking to.”

N.T., 2/5/19, at 180.       According to the complainant’s mother, “a couple

minutes later” the complainant disclosed that Kinley had been having sex with

her since a month after her brother was born. Id.

      Although the trial court prohibited defense counsel from informing the

jury that Dennis was an older man, it is clear that the relationship, and the

complainant’s alleged motive for making the allegations, were presented to

the jury. Given these circumstances, Kinley does not explain why he should

have been allowed to “delve” further into the relationship. See Kinley’s Brief

at 70.    Moreover, the trial court concluded that there was no actual

relationship with Dennis, but merely the complainant’s fantasy about one.

                                     - 11 -
J-A29021-20



       Contrary to Kinley’s claims, the record shows that he did provide

evidence that the complainant’s charges were merely an act of retaliation

against him. While defense counsel did not emphasize in her closing argument

the complainant’s prohibited relationship with Dennis as a basis for the

allegations,6 the fact that current counsel would have presented Kinley’s

retaliation claim differently does not provide a basis for relief. Because he had

an opportunity to explore the complainant’s reasons for retaliation as part of

the “defense narrative,” Kinley’s third issue fails.

       In his fourth and final issue, Kinley presents four challenges to his

aggregate sentence as both illegal and unreasonable. As noted above, Kinley

received an aggregate sentence of 30 to 60 years of imprisonment, and a

consecutive 3 year probationary term.

       We first address Kinley’s illegality claims. “When we address the legality

of a sentence, our standard of review is plenary and is limited to determining

whether the trial court erred as a matter of law.”          Commonwealth v.

Bowers, 25 A.3d 349, 352 (Pa. Super. 2011) (citation omitted). “A challenge

to the legality of a sentence may be raised as a matter of right, is not subject

to waiver, and may be entertained as long as the reviewing court has

jurisdiction.” Id. “If no statutory authorization exits for a particular sentence,
____________________________________________


6 In her closing to the jury, defense counsel stressed the complainant’s
inability to remember dates and details of the incidents, and highlighted the
inconsistencies in the complainant’s statements to various people. See N.T.,
2/6/19, at 231-245. Defense counsel also argued that the complainant lied
about the allegations to her mother because she was mad at Kinley and was
“plotting” to put him in jail. See id.

                                          - 12 -
J-A29021-20



that sentence is illegal and subject to correction. An illegal sentence must be

vacated.” Id.

        Kinley first claims that the trial court imposed an illegal sentence on

Count 1, rape-forcible compulsion, because, in addition to the maximum

sentence of 10 to 20 years of imprisonment, the court added a mandatory

consecutive 3 year probationary tail.              The court imposed this probation

pursuant to 42 Pa.C.S.A. section 9718.5, which became effective April 23,

2018.     According to Kinley, because the alleged conduct for which he was

convicted occurred no later than 2016, the application of this section to him

is an unlawful ex-post-facto law. We agree.

        Section 9718.5 of the Judicial Code requires the sentencing court to

impose a consecutive probationary term of three years, in addition to any

lawful sentence imposed for the crime, upon persons convicted of certain

sexual offenses.7
____________________________________________


7   Section 9718.5 reads as follows:

        § 9718.5. Mandatory period of probation for certain
        sexual offenders

           (a)   Mandatory      probation      supervision     after
                 release from confinement.—A person who is
                 convicted in a court of this Commonwealth of an
                 offense under section 9799.14(d) (relating to
                 sexual offenses and tier system) shall be sentenced
                 to a mandatory period of probation of three years
                 consecutive to and in addition to any other lawful
                 sentence issued by the court.




                                          - 13 -
J-A29021-20



       As our Supreme Court summarized:

             In order for a criminal or penal law to be deemed an ex
          post facto law, two critical elements must be met: it must
          be retrospective, that is, it must apply to events occurring
          before its enactment, and it must disadvantage the offender
          affected by it.

Commonwealth v. Rose, 127 A.3d 794, 799 (Pa. 2015) (citation omitted).

       Here, because the events involved ended in 2016, and the statute was

not effective until 2018, its application to Kinley is retrospective.      The

consecutive three-year probationary sentence also disadvantaged him, in that

____________________________________________


          (b)    Imposition.—The court may impose the term of
                 probation required under subsection (a) in addition
                 to the maximum sentence permitted for the
                 offense permitted for the offense for which the
                 defendant was convicted.

          (c)    Authority of court in sentencing.—There shall
                 be no authority in a court to impose on an offender
                 to which this section is applicable a lesser period of
                 probation than provided for under subsection (a).
                 Sentencing guidelines promulgated by the
                 Pennsylvania Commission on Sentencing shall not
                 supersede the mandatory period of probation
                 provided under this section.

          (d)    Direct Supervision.—Nothing under this section
                 shall limit the court’s authority to direct supervision
                 by the Pennsylvania Board of Probation and Parole
                 by special order as provided under 61 Pa.C.S. §
                 6133(a) (relating to probation services).


42 P.A.C.S.A. § 9718.5




                                          - 14 -
J-A29021-20



it constituted additional punishment beyond the statutory maximum imposed

on this count. As the two “critical elements” exist, applying Section 9718.5 to

Kinley constitutes an ex post facto violation. The trial court’s sentence on this

count was illegal.8

       In his next sentencing issue, Kinley challenges the legality of his 20 to

40 year sentence at Count 2, rape of a child, as the “obvious product” of the

unconstitutional mandatory minimum set forth in the prior version of 42

Pa.C.S. § 9718(a)(3). Kinley’s Brief at 81. In making this assertion, Kinley

concedes that our Supreme Court’s decision in Commonwealth v. Resto,

179 A.3d 18 (Pa. 2018) requires this Court to find that the mandatory

minimum was lawful. Thus, we need not address this issue further.9


____________________________________________


8Given our decision, we need not consider whether the statute’s mandate that
a trial court impose a consecutive term of probation beyond the statutory
maximum is constitutional. See Commonwealth v. Crump, 995 A.2d 1280,
1284 (Pa. Super. 2010) (explaining a defendant cannot be given a term or
probation which exceeds the statutory maximum).

9  Kinley argues that the trial court’s sentence on this count “was evidently
informed by an unconstitutional mandatory minimum.” Kinley’s Brief at 6.
Our review of the sentencing transcript supports the trial court’s statement in
its opinion that it did not refer to the mandatory minimum section when
imposing its sentence for this count.        See Trial Court Opinion, at 5
(unnumbered). Kinley disputes this statement because “the 20 to 40 years
imposed for this count was informed by the [10-year] mandatory minimum
since the minimum of 20 years far exceeds” the applicable sentencing
guideline ranges. Kinley’s Brief at 81 n.243. However, our precedent allows
the trial court to impose a minimum sentence higher than any applicable
mandatory minimum. See, e.g., Commonwealth v. Ziegler, 112 A.3d 656
(Pa. Super. 2015). Kinley acknowledges that he raised this issue to preserve
it for any future appeal.


                                          - 15 -
J-A29021-20



     Kinley’s final two sentencing issues involve the reasonableness of his

sentence.     Because they both challenge the discretionary aspects of his

sentencing, we address them together.           This Court has explained that, to

reach the merits of a discretionary sentencing issue, we must conduct a four-

part analysis to determine:

           (1) whether the appeal is timely; (2) whether Appellant
           preserved his issue; (3) whether Appellant's brief includes a
           concise statement of the reasons relied upon for allowance
           of appeal with respect to the discretionary aspects of
           sentence [in accordance with 2119(f)]; and (4) whether the
           concise statement raises a substantial question that the
           sentence is appropriate under the sentencing code. . . . [I]f
           the appeal satisfies each of these four requirements, we will
           then proceed to decide the substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

     Here, Kinley satisfied the first three requirements under Colon.

Accordingly, we must determine whether he has raised a substantial question

for our review. An appellant raises a “substantial question” when he “sets

forth a plausible argument that the sentence violates a provision of the

[S]entencing [C]ode or is contrary to the fundamental norms of the sentencing

process.” Crump, 995 A.2d at 1282 (citation omitted).

     In his Rule 2119(f) statement, Kinley asserts that “his sentence wasn’t

individualized and it unreasonably exceeded the aggravated ranges of the

sentencing guidelines without an adequate explanation from the trial court as

to why.”     Kinley’s Brief at 31.   These claims raise a substantial question.


                                       - 16 -
J-A29021-20



Commonwealth v. Luketic, 162 A.3d 1149, 1160 (Pa. Super. 2017) (finding

claim that sentence was not individualized raises a substantial question);

Commonwealth v. Griffin, 741 A.2d 726, 735 (Pa. Super. 1999) (en banc)

(concluding an allegation that the sentencing court did not adequately set

forth its reasons on the record presents a substantial question). Thus, we will

review the merits of Kinley’s claims.

      Our standard of review when deciding sentencing claims is as follows:

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on
         appeal absent a manifest abuse of discretion. In this
         context, is not shown merely to be an error in judgment.
         Rather the appellant must establish, by reference to the
         record, that the sentencing court ignored or misapplied the
         law, exercised its judgment for reasons of partiality,
         prejudice, bias or ill will, or arrived at a manifestly
         unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 831 (Pa. Super. 2016) (citation

omitted).

      Prior to imposing sentence, the only comments made by the trial court

were as follows:

            THE COURT: We’re here, as we said, in the matter of
         Commonwealth versus Kinley. [Kinley], what I am going to
         say to you is that what you did to [the complainant], that
         the jury found what you did to [her], is unspeakable.
         Children look to a parent for guidance and support and what
         you gave [the complainant] was something that I hope that
         she can live with and move on from for the rest of her life.
         I hope that it’s something that doesn’t cloud the rest of her
         normal life.

N.T., 9/18/19, at 5-6.

                                    - 17 -
J-A29021-20



        Although the trial court made these brief statements, it did not

acknowledge why it chose to deviate from the applicable guidelines with

respect to any specific count. Moreover, while a pre-sentence investigation

was prepared, the trial court made no reference to it. See id. at 3 (current

counsel acknowledges receiving a copy of the pre-sentence investigation).10

Indeed, when imposing sentence the trial court made no mention of Kinley’s

personal circumstances, but instead focused solely on the nature of the crimes

and their effect on the complainant. Given these circumstances, we agree

with Kinley that the trial court’s sentence is contrary to the fundamental norms

of the sentencing process. See Luketic, 162 A.3d at 1160-61 (citation

omitted) (concluding that “a sentencing court abuses its discretion when it

considers the criminal act, but not the criminal himself”).

        In sum, we affirm Kinley’s convictions, but because the sentences

imposed by the trial court were not individualized, we are constrained to

vacate his judgment of sentence and remand for resentencing on all counts.

        Convictions affirmed. Case remanded for resentencing consistent with

this memorandum. Jurisdiction relinquished.




____________________________________________


10   The pre-sentence investigation does not appear in the certified record.


                                          - 18 -
J-A29021-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/16/2021




                          - 19 -